Name: Commission Regulation (EC) No 660/2000 of 30 March 2000 amending Regulation (EC) No 304/2000 establishing measures for the recovery of the stock of cod in the Irish Sea (ICES Division VIIa)
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 Avis juridique important|32000R0660Commission Regulation (EC) No 660/2000 of 30 March 2000 amending Regulation (EC) No 304/2000 establishing measures for the recovery of the stock of cod in the Irish Sea (ICES Division VIIa) Official Journal L 080 , 31/03/2000 P. 0014 - 0014Commission Regulation (EC) No 660/2000of 30 March 2000amending Regulation (EC) No 304/2000 establishing measures for the recovery of the stock of cod in the Irish Sea (ICES Division VIIa)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), as last amended by Regulation (EC) No 1181/98(2), and in particular Article 15(1) thereof,Whereas:(1) Conditions laid down in Article 1(1) of Commission Regulation (EC) No 304/2000 of 9 February 2000 establishing measures for the recovery of the stock of cod in the Irish Sea (ICES Division VIIa)(3) imply prohibiton of the use within that part of the Irish Sea referred to as Strangford Loch of many types of fishing gears for the protection of the stock of cod in the Irish Sea. However, cod do not occur in Strangford Loch and the prohibition of the use of fishing gears of the types indicated is therefore not justified.(2) Article 1(1) of Regulation (EC) No 304/2000 therefore should be amended,HAS ADOPTED THIS REGULATION:Article 1The following text shall be added to the end of Article 1(1) of Regulation (EC) No 304/2000."However, these conditions shall not apply to that part of the Irish Sea referred to as Strangford Loch."Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall be applicable from 14 February 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 March 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 389, 31.12.1992, p. 1.(2) OJ L 164, 9.6.1998, p. 1.(3) OJ L 35, 10.2.2000, p. 10.